
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.32



Execution Copy



TERMINATION AGREEMENT


        This Termination Agreement (the "Termination Agreement") is effective as
of the latest date of signature appearing below (the "Effective Date") by and
between Valeant Pharmaceuticals North America, a Delaware corporation and
successor in interest to Valeant Research & Development, ("Valeant"), Metabasis
Therapeutics, Inc., a Delaware corporation ("Metabasis"), and Schering
Corporation, a New Jersey corporation ("Schering"). (Valeant, Metabasis and
Schering are each from time to time referred to individually as a "Party" and
collectively as the "Parties".)


Recitals


        A.    Valeant and Schering entered into a Development and License
Agreement dated as of December 12, 2006 and effective as of January 9, 2007, for
the product known as Pradefovir (the "Valeant/Schering Agreement").

        B.    Metabasis and Schering entered into an Amended and Restated
Development and License Agreement, dated December 12, 2006 and effective as of
January 9, 2007, for Pradefovir (the "Metabasis/Schering Agreement").

        C.    Valeant, Metabasis and Schering entered into an Assignment and
Assumption Agreement, having an effective date of January 9, 2007, in connection
with the Valeant/Schering Agreement and the Metabasis/Schering Agreement (the
"Assignment").

        D.    Valeant, Metabasis and Schering desire to terminate the
Valeant/Schering Agreement and the Metabasis/Schering Agreement on the terms and
conditions set forth in this Termination Agreement.

        In consideration of the foregoing premises and the mutual covenants set
forth below, the Parties to this Agreement agree as follows:

Article 1 — Definitions

        Except as otherwise expressly set forth in this Termination Agreement,
all capitalized terms used in this Termination Agreement (whether used in the
plural or singular) shall have the respective meanings set forth in the
Valeant/Schering Agreement and the Metabasis/Schering Agreement.

"Schering License Term" shall mean the period of time during which Schering held
the licenses to the Product, which began on the effective date of the
Transaction Agreements and expires on the Termination Date.

"Termination Date" shall mean the date which is five (5) Business Days after the
Effective Date.

"Transaction Agreements" shall mean, collectively, the Valeant/Schering
Agreement, the Metabasis/Schering Agreement and the Assignment.

Article 2 — Termination

        The Parties hereby agree that the Valeant/Schering Agreement and the
Metabasis/Schering Agreement are hereby terminated effective as of the
Termination Date. The Parties further agree that notwithstanding anything in the
Transaction Agreements to the contrary, and except as otherwise expressly set
forth herein:

--------------------------------------------------------------------------------



        (i)    the provisions of sections 12.5.2, 12.5.3, 12.5.4 and 12.7 of the
Metabasis/Schering Agreement and section 12.7 of the Valeant/Schering Agreement,
together with the terms and conditions of the Assignment, shall govern the
rights and obligations of the Parties throughout the entire Territory on and
after the Termination Date in the same manner as if the Metabasis/Schering
Agreement and the Valeant/Schering Agreement had each been terminated in its
entirety pursuant to, respectively, sections 12.5.1 and 12.2 of those
agreements; and

        (ii)   the terms and conditions of section 2.6 of the Valeant/Schering
Agreement and section 2.7 of the Metabasis/Schering Agreement shall have no
force or effect on and after the Termination Date.

Article 3 — Clarification of Rights after Termination

        3.1    Transfer of INDs by Valeant.    The Parties acknowledge that as
of the Effective Date (i) Valeant remained the registered owner of the INDs for
the Product throughout the Territory but had otherwise transferred all rights in
and to such INDs to Schering pursuant to the terms of the Valeant/Schering
Agreement, and (ii) no NDAs, MAAs or other applications for Regulatory Approval
of the Product have been filed by or on behalf of Valeant, Schering or their
respective Affiliates for the Product in any country. The Parties shall
cooperate to complete the transfer of ownership of and all responsibility for
all of the INDs for the Product from Valeant to Metabasis as soon as practicable
after the Effective Date, and in any event no later than the Termination Date.

        3.2    Transfer of Data by Schering.    As soon as practicable after the
Effective Date (and in any event on or before the Termination Date) Schering and
Valeant each shall deliver to Metabasis copies of all data, information and
documentation (in hard copy and electronic format, to the extent available) in
its or its Affiliates' possession related to the development of the Product,
including without limitation any draft and/or final reports from the recently
completed 24-month carcinogenicity studies (the "CARC Studies"), all clinical
studies, and any and all other pre-clinical and clinical data and all
submissions and correspondence with any regulatory agencies worldwide. Schering
shall transfer the sponsorship of the CARC Studies to Metabasis as of the
Effective Date, provided that the cost of the final reports for the CARC Studies
shall be paid by Schering and Valeant as set forth below in Section 4.2.
Schering and/or Valeant (as appropriate) shall also provide Metabasis with
copies of all final reports from the CARC Studies promptly after such final
reports become available, provided that prior to Valeant finalizing and
executing any such final reports, Metabasis shall have the right to review and
approve such final reports and Valeant shall not execute any such final reports
without the prior written approval of Metabasis. If and to the extent that
Schering or its Affiliates' retain any rights, title or interests in or to any
pre-clinical data, clinical data and/or regulatory data related to the Product
after the termination of the Metabasis/Schering Agreement and the
Valeant/Schering Agreement, Schering hereby grants to Metabasis an irrevocable,
exclusive, worldwide, paid-up, license (with the right to grant sublicenses) for
the use of all such data solely to develop, make, have made, use, import,
export, have imported, have exported, offer to sell, sell and have sold the
Licensed Compound and Products; provided, however, that with respect to any
Product which is a Combination Product, such license shall not include any
rights to data that relates to any active pharmaceutical ingredient other than
the Licensed Compound. Schering hereby confirms that as of the Termination Date
there are no Program Improvements or Program Patents that are Controlled by
Schering or its Affiliates, and that the data and information to be provided to
Metabasis pursuant to this Section 3.2 will encompass all know-how related to
the Product that has been developed by or on behalf of Schering during the
Schering License Term and that is necessary for and or material to the continued
development of the Product.

2

--------------------------------------------------------------------------------



        3.3    Existing Inventory.    On or before the Termination Date,
Schering shall inform Metabasis in writing of all quantities of Licensed
Compound and/or Product (including any work in progress) in its or its
Affiliates' possession. Except as otherwise expressly set forth in this
Section 3.3, neither Schering nor its Affiliates shall sell or otherwise dispose
of any quantities of Licensed Compound and/or Product (including any work in
progress) in its or its Affiliates' possession or control, without the prior
written consent of Metabasis. Metabasis shall have the right to purchase any and
all quantities of such Licensed Compound and/or Product from Schering pursuant
to section 12.5.4(e) of the Metabasis/Schering Agreement. Schering shall
reasonably cooperate with any requests by Metabasis to enable it to evaluate the
quality of such inventory of Licensed Compound and/or Product. Metabasis shall
notify Schering within sixty (60) days of the Termination Date as to whether or
not Metabasis will purchase the Licensed Compound and/or Product. Any such
purchases by Metabasis shall be completed as soon as practicable thereafter and
shall be at a price (not to exceed Schering's Fully Burdened Manufacturing
Costs) to be mutually agreed upon by Schering and Metabasis. Schering shall
deliver any such quantities of Licensed Compound and/or Product (together with
any existing documentation in Schering's possession with respect to the quality
of such materials) to Metabasis (or its designee) F.C.A. (Incoterms 2000). For
clarity, the Parties acknowledge that Schering and its Affiliates did not
manufacture or control the manufacturing of any quantities of Licensed Compound
and/or Product in its or its Affiliates' possession, and Schering shall not have
any obligation to test, assay, analyze or otherwise generate any additional data
or documentation with regard to the quality and/or specifications of any
quantities of Licensed Compound and/or Product to be purchased by Metabasis
pursuant to this Section 3.3. ANY PURCHASES OF LICENSED COMPOUND AND/OR PRODUCT
BY METABASIS PURSUANT TO THIS SECTION 3.3 SHALL THEREFORE BE MADE "AS IS", AND
WITHOUT ANY WARRANTY OR REPRESENTATION (EXPRESS OR IMPLIED) BEING MADE BY
SCHERING OR ITS AFFILIATES WITH RESPECT TO SUCH LICENSED COMPOUND OR PRODUCT,
INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF NON-INFRINGEMENT AND ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE. In the event that
Metabasis notifies Schering that it does not wish to purchase the existing
inventory of Licensed Compound and/or Product, or fails to notify Schering
within sixty (60) days after the Termination Date of its decision, then Schering
shall have the right to dispose of all of its existing inventory of Licensed
Compound and/or Product in the manner determined by it in its sole discretion;
provided that Schering complies with all applicable laws, rules and regulations
in connection therewith.

        3.4    Future Supply Obligations.    The Parties acknowledge that as of
the Effective Date Schering and its Affiliates have not established any
manufacturing capabilities or other sources of supply for the Licensed Compound
and/or Product. Except for the delivery of any existing inventory of Licensed
Compound and/or Product that may be purchased by Metabasis pursuant to
Section 3.3 of this Termination Agreement, Schering and its Affiliates shall not
have any obligations to manufacture, supply, or procure the supply of, any
quantities of Licensed Compound or Product whatsoever to Metabasis or its
Affiliates and/or licensees.

        3.5    Trademarks.    The Parties acknowledge that as of the Effective
Date Schering and its Affiliates do not own, and have not filed any applications
to register, any Trademarks for the Product in the Territory.

        3.6    Patents and Patent Applications.    As soon as practicable after
the Effective Date (and in any event on or before the Termination Date) Schering
shall deliver to Metabasis copies of all documentation in its or its Affiliates'
possession or Control related to the preparation, filing, prosecution,
maintenance, enforcement or defense of Licensed Patents. Effective as of the
Termination Date, Metabasis shall be solely responsible, at its own expense, for
all aspects of the preparation, filing, prosecution, maintenance, enforcement or
defense of Licensed Patents. Any and all powers of attorney granted by or on
behalf of Metabasis to Schering or its Affiliates related to the preparation,
filing,

3

--------------------------------------------------------------------------------




prosecution, maintenance, enforcement or defense of Licensed Patents shall be
deemed revoked effective as of the Termination Date. For clarity, Schering shall
remain responsible for any costs and expenses of preparing, filing, prosecuting,
maintaining, enforcing or defending the Licensed Patent that are incurred during
the Schering License Term.

4

--------------------------------------------------------------------------------



        3.7    Availability of Personnel.    Schering confirms that it will make
a reasonable number of appropriate personnel available to Metabasis in
accordance with Section 12.5.4(f) of the Metabasis/Schering Agreement to assist
in the orderly transition of information and rights related to the Licensed
Compound and the Product. For clarity, Schering shall provide access to such
personnel, pursuant to reasonable requests by Metabasis, for a period of ninety
(90) days after the Termination Date. Schering will thereafter give good faith
consideration to any requests for access to its personnel, such access to be at
Metabasis' cost and expense; provided that under no circumstances will Schering
be obligated to make any of its personnel available to Metabasis more than one
hundred and eighty (180) days after the Termination Date.

Article 4 — Post Termination Liabilities

        4.1    Liability and Indemnification.    The Parties acknowledge and
agree that as among Valeant, Schering, Metabasis, and their respective
Affiliates, all liabilities and indemnification obligations arising in
connection with the development, manufacture, use and/or commercialization of
the Licensed Compound and/or the Product will continue to be governed by the
applicable terms and conditions of the Transaction Agreements together with the
terms of this Article 4.

        4.2    Responsibility for Clinical Study Participants.    The Parties
acknowledge that all human clinical studies for the Product that have been
undertaken as of the Effective Date were designed and initiated by or on behalf
of Valeant prior to the effective date of the Transaction Agreements using study
protocols generated by or on behalf of Valeant. The Parties further acknowledge
that during the Schering License Term (i) no new patients were enrolled in any
then ongoing clinical studies for the Product, and (ii) no new clinical studies
for the Product were initiated. For clarity, the Parties agree that Valeant is
and shall remain responsible for, and shall indemnify Schering and Metabasis in
accordance with the applicable terms and conditions of the Transaction
Agreements with respect to, all liabilities arising as a result of the conduct
of any and all clinical studies for the Product prior to the effective date of
the Transaction Agreements (including without limitation any liabilities arising
at any time thereafter as a result of the administration prior to the effective
date of the Transaction Agreements of the Product to any individuals
participating in those studies). The Parties further acknowledge and agree that
Metabasis shall not be responsible for any costs and expenses arising (whether
before or after the Termination Date) from (i) the discontinuation of pradefovir
treatment for those patients who were enrolled in ongoing Phase II clinical
studies for the Product, and/or (ii) providing alternative treatment (as
determined by the responsible clinical investigators at each study site) of such
patients following discontinuation of treatment with pradefovir with certain
other therapeutic agents approved for the treatment of hepatitis B virus
infection. All such costs and expenses shall be initially paid by Valeant and
will then (except as may otherwise be agreed by Schering and Valeant in writing)
be allocated between Schering and Valeant in accordance with the applicable
terms and conditions of the Transaction Agreements. For clarity, Schering will
reimburse Valeant for the documented out-of-pocket costs actually incurred in
providing alternative treatment with certain other therapeutic agents approved
for the treatment of hepatitis B virus infection following discontinuation of
treatment with pradefovir for patients who were enrolled at any time during the
Schering License Term in ongoing Phase II clinical studies for the Product.

        4.3    Patient Registries.    The Parties acknowledge that as of the
Effective Date the FDA, and certain other Approval Authorities in the Territory,
are requiring the implementation of patient registries to monitor those patients
who were treated with the Product as a result of their participation in the
Phase II clinical studies for the Product (the "Patient Registries"). Schering
and Valeant have been collaborating to design and obtain regulatory approval of
a protocol for the conduct of the Patient Registries and Schering has recently
obtained a quote from a third party contractor for the conduct of the Patient
Registries. On or before the Termination Date, Schering shall provide Valeant
with contact information and copies of any quotes or other information received
by Schering from such third party

5

--------------------------------------------------------------------------------




contractor with respect to the Patient Registries. The Parties agree that
Valeant is and shall remain responsible for: (i) obtaining approval from the FDA
and all other relevant Approval Authorities of the final protocol for the
Patient Registries (and any amendments thereto); (ii) the implementation and
conduct of the Patient Registries in accordance with such approved protocol,
including without limitation cooperating with Metabasis for the timely
preparation of any annual reports required to be submitted to the FDA and/or
other Approval Authorities with respect to such Patient Registries;
(iii) identifying and contracting with a suitable third party for the
implementation and conduct of the Patient Registries in accordance with the
approved protocol and the preparation of the clinical summary to be included in
the annual reports (which clinical summary shall be provided to Metabasis); and
(iv) all of the costs and expenses arising in connection therewith, including
without limitation the costs of any third party contractor engaged by Valeant to
conduct the Patient Registries and prepare the clinical summaries. On or before
the Termination Date, Valeant shall provide Metabasis a copy of the then current
version of the protocol for the Patient Registries, and shall thereafter
(1) provide Metabasis with copies of the final protocol and any updates or
amendments to the protocol, and (2) keep Metabasis reasonably informed with
respect to the approval, implementation and conduct of the Patient Registries,
including without limitation with respect to communications with the FDA or
other Approval Authorities with respect thereto.

6

--------------------------------------------------------------------------------



        4.4    Liabilities Arising from Future Activities.    The Parties
acknowledge and agree that as among the Parties and their respective Affiliates,
Metabasis shall be solely responsible for any and all liabilities arising out of
or relating to the performance by or on behalf of Metabasis (or its Affiliates
and/or licensees) of any activities on or after the Termination Date in
connection with the further development, manufacture and/or commercialization of
Licensed Compound and/or Product, and shall hold harmless the Schering
Indemnitees and the Valeant Indemnitees with respect thereto. For clarity, the
Parties acknowledge that Metabasis' responsibilities under this Section 4.4
shall not include any liabilities that are subject to Sections 4.2 or 4.3 of
this Termination Agreement.

Article 5 — Miscellaneous

        5.1    Governing Law.    This Termination Agreement shall be governed,
interpreted and construed in accordance with the laws of the State of New York,
without giving effect to conflict of law principles.

        5.2    Waiver.    No delay or failure by a Party to enforce any of its
rights and obligations hereunder shall be construed as a waiver of such rights
and obligations, unless such waiver is expressly set forth in writing by such
Party. Any written waiver by a Party of its rights to enforce any provision of
this Agreement shall not be construed as a continuing waiver of such Party's
rights to enforce the same or other provisions of this Agreement.

        5.3    Relationship of the Parties.    For purposes of this Termination
Agreement, the relationship among the Parties is that of an independent
contractor. Nothing herein contained shall be deemed to create any agency,
employment, joint venture or partnership relationship between any of the Parties
hereto. Except as otherwise expressly set forth herein, no Party shall have any
power to bind or obligate any other Party in any manner whatsoever.

        5.4    Notice.    Any notice, consent, request or waiver required or
permitted to be given or sent under this Agreement shall be in writing and sent
by personal delivery, facsimile transmission (with confirmation copy by
first-class mail), certified or registered mail (postage prepaid), or
internationally recognized overnight courier, to the Parties at the addresses
and facsimile numbers indicated below:

7

--------------------------------------------------------------------------------



If to Valeant:

Valeant Pharmaceuticals North America One Enterprise
Aliso Viejo, California 92656
Attention: General Counsel
Facsimile: 949-461-6641

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: Bruce J. Goldner, Esq.
Facsimile: 917-777-2972

If to Metabasis:

Metabasis Therapeutics, Inc.
11119 North Torrey Pines Road
La Jolla, CA 92037
Attention: Chief Executive Officer
Facsimile: 858-458-3504

with a copy to:

Wilson Sonsini Goodrich & Rosati P.C.
650 Page Mill Road
Palo Alto, California 94304-1050
Attention: Michael J. O'Donnell
Facsimile: 650-493-6811

If to Schering:

Schering Corporation
2000 Galloping Hill Road
Kenilworth, NJ 07033
Attn: Senior Vice President, Global Licensing & Strategic Alliances
Facsimile: 908-298-7366

with a copy to:

Attn: Senior Legal Director, Licensing
Facsimile: 908-298-2739

8

--------------------------------------------------------------------------------





        5.5    Entire Agreement.    This Termination Agreement together with the
surviving provisions of the Transaction Agreements, embodies the entire
understanding between the Parties relating to the subject matter hereof, and as
of the Effective Date supersedes all prior understandings or agreements between
the Parties (whether written or oral) with respect thereto.

        5.6    Severability.    If any provision of this Termination Agreement
is finally determined to be invalid, unlawful or incapable of being enforced in
a jurisdiction, (i) it will be deemed to be severed from this Termination
Agreement in such jurisdiction, (ii) every other provision of this Termination
Agreement will remain in full force and effect in such jurisdiction, (iii) the
Parties will negotiate in good faith to modify this Termination Agreement so as
to achieve the original intent of the Parties as closely as possible in an
acceptable manner with respect to such jurisdiction and (iv) such invalidity,
unlawfulness or unenforceability will not affect the interpretation or
enforcement of this Termination Agreement in any other jurisdiction.

        5.7    Amendments.    This Agreement may not be altered or otherwise
amended except by an instrument in writing signed by authorized representatives
of each of the Parties.

        5.8    Counterparts.    This Termination Agreement may be executed in
any number of counterparts and by facsimile, each of which shall be deemed to be
an original and all of which taken together will constitute one and the same
instrument.

        5.9    Further Assurances.    Each Party will duly execute and deliver,
or cause to be duly executed and delivered, such further instruments and do and
cause to be done such further actions as any other Party may reasonably request
in connection with this Termination Agreement in order to give effect to the
terms and conditions of this Termination Agreement.

        5.10    Assignment.    Neither this Termination Agreement nor any
interest under this Termination Agreement may be assigned by any Party without
the prior written consent of all of the other Parties hereto, except that any
Party may assign this Termination Agreement, in whole or in part, and/or
transfer rights or delegate obligations under this Termination Agreement, to an
Affiliate or to any third party who acquires all or substantially all of the
business of the assigning Party and/or substantially all of the business to
which this Termination Agreement relates (whether by merger, sale of assets or
otherwise); provided that such Affiliate or other third party successor in
interest promptly agrees in writing to be bound by the terms of this Termination
Agreement. Any assignment that does not comply with this Section 5.10 shall be
null and void.

[Remainder of this page intentionally left blank.]

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties intending that this Termination
Agreement be binding on each of the Parties and their respective successors and
assigns have caused this Termination Agreement to be executed by their
respective duly authorized representatives as of the dates set forth below.


SCHERING CORPORATION
 
 
By:

--------------------------------------------------------------------------------


 
 
Name:

--------------------------------------------------------------------------------


 
 
Title:

--------------------------------------------------------------------------------


 
 
Date:

--------------------------------------------------------------------------------


 
 
 
 
 
VALEANT PHARMACEUTICALS NORTH AMERICA
 
 
By:

--------------------------------------------------------------------------------


 
 
Name:

--------------------------------------------------------------------------------


 
 
Title:

--------------------------------------------------------------------------------


 
 
Date:

--------------------------------------------------------------------------------


 
 
 
 
 
METABASIS THERAPEUTICS, INC.
 
 
By:

--------------------------------------------------------------------------------


 
 
Name:

--------------------------------------------------------------------------------


 
 
Title:

--------------------------------------------------------------------------------


 
 
Date:

--------------------------------------------------------------------------------


 
 
 
 
 

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.32


Execution Copy



TERMINATION AGREEMENT
Recitals
